Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 35-55 are pending in the application. Claims 35-42 and 50-51 are rejected. Claims 43-49 and 52-55 are withdrawn from further consideration.

Response to Amendment / Argument
On pages 12 and 13 of the response filed August 10th, 2022, Applicant traverses the provisional double patenting rejection in view of MPEP 804; however, until the instant application is otherwise allowable the provisional rejection is maintained.
All other rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. 

Election/Restrictions
The search and examination has been extended according to MPEP 803.02 to include the full scope of claim 35 which is free of the prior art. The only remaining claim within Applicant’s elected invention is claim 36. Accordingly, examination has been extended according to MPEP 803.02 to include subject matter falling within the scope of claim 36, which is cited below.

Claim Objections
In claims 35 and 36, it is suggested that Applicant add the word “thereof” after “salt of a prodrug”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EPO Patent Document No. EP 0377457 A1 by Nishino et al.
The prior art teaches the following compound on page 39:

    PNG
    media_image1.png
    233
    521
    media_image1.png
    Greyscale
.
The compound above reads on formula II where each G1 is C, one of G2 and G3 is N and the other is S, Het is monocyclic aryl, n is 1, A is C1 alkoxy, R2 is substituted -C0 alkyl-R10 where R10 is a phenyl ring, R3 is H, one of R4 and R5 is H, and the other is C2 alkyl-heterocycloalkyl. The prior art further teaches the following compound on page 41:

    PNG
    media_image2.png
    219
    505
    media_image2.png
    Greyscale
.
The compound above reads on formula II where each G1 is C, one of G2 and G3 is N and the other is S, Het is monocyclic aryl, n is 1, A is C1 alkoxy, R2 is substituted -C0 alkyl-R10 where R10 is a phenyl ring, R3 is H, one of R4 and R5 is H, and the other is C2 alkyl-heteroaryl. 

Claim(s) 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,571,810 by Matsuo et al.
The prior art teaches N-methyl-5-(4-fluorophenyl)-4-[4-(methylsulfonyl)phenyl]thiophene-2-carboxamide as Example 14 in column 32, which has the following structure:

    PNG
    media_image3.png
    421
    527
    media_image3.png
    Greyscale
.
The compound above reads on formula II where each G1 is C, one of G2 and G3 is CH and the other is S, Het is monocyclic aryl, n is 1, A is either halogen or -SO2R7 where R7 is C1 alkyl, R2 is substituted -C0 alkyl-R10 where R10 is a phenyl ring, R3 is H, and R4 and R5 are H. The prior art teaches additional species that read on the instant claims in Example 15 where entries 2, 3, 7, 8, 10, 12, 15, 17, 19, 22 and 23 have analogous structures and differ by the substituents on the phenyl rings and/or the groups R4 and R5. For instance, entry 23 (N-isopropyl-5-(4-fluorophenyl)-4-[4-(methylsulfonyl)phenyl]thiophene-2-carboxamide) has the following structure:

    PNG
    media_image4.png
    413
    617
    media_image4.png
    Greyscale
.
The structure reads on formula II having the same definitions above where R4 and R5 are C1 alkyl. Applicant is further directed to entries 3 and 6 of Example 18 (N-(2,2,2-trifluoroethyl)-5-(4-fluorophenyl)-4-[4-(methylsulfonyl)phenyl]thiophene-2-carboxamide and N-ethyl-5-(4-fluorophenyl)-4-[4-(methylsulfonyl)phenyl]thiophene-2-carboxamide) that have the following structures:

    PNG
    media_image5.png
    199
    619
    media_image5.png
    Greyscale
.
The compounds similarly differ based on the definitions of R4 and R5 where one would be hydrogen and the other is C1 alkyl. The prior art discloses entries 1, 3, 6, 9 and 16 of Example 22 that contain similar differences such as entry 1 (N-methyl-4,5-bis[4-(methylsulfonyl)phenyl]thiophene-2-carboxamide), which has the following structure:

    PNG
    media_image6.png
    462
    529
    media_image6.png
    Greyscale
.
The compound above reads on formula II where each G1 is C, one of G2 and G3 is CH and the other is S, Het is monocyclic aryl, n is 1, A is -SO2R7 where R7 is C1 alkyl, R2 is substituted -C0 alkyl-R10 where R10 is a phenyl ring, R3 is H, and R4 and R5 are H. Applicant is further directed to Example 27 in column 41, Example 38 (entry 4) in column 44 and Example 40 (entry 2) in column 45, that differ based on the phenyl substituents. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35-42, 50 and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7 and 9-17 of copending Application No. 17/637,659 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite subject matter that reads the instant claims. Claim 1 of the copending case recites a method of treating idiopathic pulmonary fibrosis by administering an apelin receptor agonist where claim 9 of the copending case recites (3S)-N-cyclobutyl-3-({5-cyclopentyl-1-[2-(trifluoromethyl)phenyl]-1H-1,2,4-triazol-3-yl}formamido)-5-(piperidin-1-yl)pentanamide on page 37 of 41 of the claim set dated February 23rd, 2022. The compound is recited as the second compound in instant claim 40 and further reads on instant claims 35, 37 (Formula III) where R1 is phenyl, n is 1, A is C1 haloalkyl, R2 is R10 where R10 is cyclopentyl, R3 is hydrogen, one of R4 and R5 is C2 alkyl heterocycloalkyl and the other is –(CH2)xxCONR7R8 where xx is 2, one of R7 and R8 is hydrogen and the other is cyclobutyl. Regarding instant claim 38 that encompasses different groups as A, claim 7 of the copending case discussed various options including alkoxy, alkoxy aryl and halogen. Regarding instant claim 39 that encompasses R2 options of C6 cycloalkyl instead of C5, claim 7 of the copending teaches that the corresponding ring can be 3 to 8-membered. Regarding instant claims 41 and 50, a person having ordinary skill in the art would be motivated to add an excipient for ease of administration. Claims 42 and 51 only recite intended uses that do not limit the scope of compounds. Regarding instant claim 36, claim 7 of the copending case recites an analogous genus of compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626